                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA,

                   Plaintiff,

v.                                       Criminal Action No. 1:07CR53-1
                                                 (Judge Keeley)
DEANTE DRAKE,

                   Defendant.

                          MEMORANDUM OPINION AND
                    ORDER GRANTING IN PART AND DENYING
                 IN PART DEFENDANT’S MOTION FOR SENTENCE
             REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
         SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
     AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

                                I. BACKGROUND

        On June 5, 2007, a grand jury sitting in the Northern District

of West Virginia returned a five-count indictment, charging the

defendant, Deante Drake (“Drake”), with one count of conspiring to

possess with intent to distribute and distribute 50 grams or more

of    cocaine   base,   in   violation   of   21   U.S.C.   §§   841(a)(1),

841(b)(1)(A) and 846 (Count One); one count of aiding and abetting

the distribution of cocaine base, in violation of 18 U.S.C. § 2 and

21 U.S.C. §§ 841(a)(1), 841(b)(1)(C) (Count Two); and one count of

aiding and abetting possession with intent to distribute 50 grams

or more of cocaine base, in violation of 18 U.S.C. § 2 and 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A) (Count Four) (Dkt. No. 1).

        On January 9, 2008, Drake pleaded guilty to Count One of the

Indictment (Dkt. Nos. 136, 141), and on May 12, 2008, the Court,

after determining that he qualified as a career offender, sentenced
USA V. DRAKE                                                               1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

him   to   292    months   of   incarceration        followed     by   5    years   of

supervised       release   (Dkt.   Nos.       164,   165).   On    appeal,     Drake

challenged, among other things, his career offender enhancement

(Dkt. Nos. 170, 202). On March 16, 2009, the United States Court of

Appeals for the Fourth Circuit dismissed Drake’s appeal in part

because it was barred by the terms of his plea agreement and

affirmed his designation as a career offender (Dkt. No. 202).

      On January 17, 2017, then President Barack Obama granted Drake

executive clemency, reducing his term of incarceration from 292 to

188 months (Dkt. No. 403).

      On May 1, 2019, Drake filed a pro se motion for a further

sentence reduction pursuant to the First Step Act of 2018 (Dkt. No.

433). The Government responded on April 9, 2019 (Dkt. No. 434), and

Drake replied on April 29, 2019 (Dkt. No. 435). Thereafter, on July

2, 2019, an attorney from the Federal Public Defender’s Officer

moved for leave to appear and file a supplemental reply in support

of Drake’s pro se motion (Dkt. No. 439).               After the Court granted

the motion (Dkt. No. 440), counsel for Drake filed the supplemental

reply on July 9, 2019 (Dkt. No. 442), and also filed a motion to


                                          2
USA V. DRAKE                                            1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

take judicial notice of publicly filed documents on August 21, 2019

(Dkt. No. 447). At the Court’s direction, the Government filed its

supplemental response on August 23, 2019 (Dkt. No. 448), following

which counsel for Drake filed a notice of supplemental authority

and updated information on October 8, 2019 (Dkt. No. 450). The

matter is fully briefed and ripe for disposition.

                        II. APPLICABLE LAW

     Under Section 404 of the First Step Act, courts that have

“imposed a sentence for a covered offense” may “impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

(Public Law 111–220; 124 Stat. 2372) were in effect at the time the

covered offense was committed.” Pub. L. No. 115-015, § 404, 132

Stat. 015, 015 (2018). “A ‘covered offense’ is defined as ‘a

violation of a Federal criminal statute, the statutory penalties

for which were modified by section 2 or 3 of the Fair Sentencing

Act of 2010, that was committed before August 3, 2010.” United

States v. Delaney, No. 6:08-cr-00012, 2019 WL 861418, at *1 (W.D.

Va. Feb. 22, 2019) (citations omitted).

     “However, defendants are ineligible for a reduced sentence


                                3
USA V. DRAKE                                               1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

under the [First Step Act] if their sentence ‘was previously

imposed or previously reduced in accordance with the amendments

made by sections 2 and 3 of the Fair Sentencing Act of 2010.’”

United States v. Evans, No.1:08CR00024-001, 2019 WL 1199474, at *1

(W.D. Va. Mar. 14, 2019) (quoting § 404(c)).

                             III. ANALYSIS

         “In determining if modification is appropriate, the Court

will first address whether a reduction is consistent with the First

Step Act, and will then ‘consider whether the authorized reduction

is warranted, either in whole or in part, according to the facts

set forth in § 3553(a).’” Delaney, 2019 WL 861418, at *1 (footnote

omitted) (quoting Dillon v. United States, 560 U.S. 817, 826

(2010)).

A.      Drake is eligible for a sentence reduction under the First
        Step Act.

        Drake was convicted of one count of conspiring to possess with

intent to distribute and distribute in excess of 50 grams of crack

cocaine (Count One) (Dkt. No. 165). This crime was committed before

August 3, 2010. Id. The statutory penalties are set forth in 21

U.S.C. § 841(b)(1), which was amended by the Fair Sentencing Act in

2010.
                                   4
USA V. DRAKE                                                     1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

     Before the Fair Sentencing Act took effect, a violation of 21

U.S.C. § 841(a)(1) involving more than 50 grams of crack cocaine

resulted   in   a   mandatory   minimum   sentence   of   10   years   and   a

statutory maximum sentence of life in prison. Section 2(a) of the

Fair Sentencing Act amended these penalties by striking “50 grams”

in subparagraph (A)(iii) of § 841(b)(1) and inserting in its place

“280 grams.” Thus, after the Fair Sentencing Act took effect in

2010, a violation of § 841(a)(1) involving more than 28 grams but

less than 280 grams of crack cocaine resulted in a mandatory

minimum sentence of 5 years and a statutory maximum sentence of 40

years. 21 U.S.C. § 841(b)(1)(B)(iii).

     When the Court sentenced Drake in 2008, Congress had not yet

passed the Fair Sentencing Act. Consequently, the Court determined

that his sentencing range was 10 years to life in prison as then

required by § 841(b)(1)(A) (Dkt. No. 185 at 9). Because Drake’s

statutory sentencing range was 10 years to life in prison, his

sentence clearly was not “previously imposed . . . in accordance

with the amendments made by section[] 2 . . . of the Fair

Sentencing Act . . .” § 404(c), and he is eligible for a sentence

reduction under the First Step Act.

                                     5
USA V. DRAKE                                               1:07CR53-1

                          MEMORANDUM OPINION AND
                    ORDER GRANTING IN PART AND DENYING
                 IN PART DEFENDANT’S MOTION FOR SENTENCE
             REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
         SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
     AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

        Originally, the Government posited that Drake was ineligible

for relief, not because his sentence was previously imposed in

accordance with the Fair Sentencing Act, but because his court-

imposed sentence was later commuted by executive clemency from 292

to 188 months (Dkt. No. 434 at 1). It argued that “he is no longer

serving a sentence for . . . which the statutory penalties were

modified by the Fair Sentencing Act, but rather a new sentence

imposed by the President.” Id.     Later, in a separate case pending

before the Fourth Circuit, the Government conceded that executive

clemency would not preclude relief under the First Step Act,

prompting Drake’s counsel to move this Court to take judicial

notice of that change in position (Dkt. No. 447). The Government

then filed a supplemental response conceding that Drake’s commuted

sentence does not preclude him from seeking relief under the First

Step Act (Dkt. No. 448 at 1).

        In sum, the parties no longer dispute, and this Court agrees,

that Drake is eligible for relief under the First Step Act.

B.      The Court declines to reduce Drake’s term of incarceration.

        Because Drake is eligible for relief under the First Step Act,



                                   6
USA V. DRAKE                                                             1:07CR53-1

                          MEMORANDUM OPINION AND
                    ORDER GRANTING IN PART AND DENYING
                 IN PART DEFENDANT’S MOTION FOR SENTENCE
             REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
         SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
     AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

the Court may——but is not required to——exercise its discretion to

reduce his sentence. Indeed, “[t]he First Step Act provides:

‘Nothing in this section shall be construed to require a court to

reduce any sentence pursuant to this section.’” United States v.

Crews, 385 F. Supp. 3d 439, 443 (W.D. Pa. 2019) (quoting § 404(c)).

        Here, Drake requests a reduction in sentence to time served

and four years of supervised release (Dkt. Nos. 442 at 18-19, 450

at 3). In support, he explains that he has already served more than

12    years     (i.e.,   more   than    144    months)   in    prison   and    “ha[s]

demonstrated the potential to turn [his] life around” (Dkt. No.

433-1). This includes completing the 500-hour Residential Drug

Abuse Program, remaining free of any violation for misconduct for

3 years, and “work[ing] his way down to a prison camp due to his

good behavior” (Dkt No. 433 at 7).

        In determining whether to exercise its discretion to reduce a

defendant’s sentence pursuant to the First Step Act, courts must

consider      the    reduced    mandatory      minimum   and    statutory     maximum

sentences, the applicable guideline range, the factors set forth in

18     U.S.C.    §   3553(a),     and    any    evidence       of   post-sentencing

rehabilitation. See, e.g., United States v. Shelton, No. 3:07-329

                                          7
USA V. DRAKE                                                          1:07CR53-1

                          MEMORANDUM OPINION AND
                    ORDER GRANTING IN PART AND DENYING
                 IN PART DEFENDANT’S MOTION FOR SENTENCE
             REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
         SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
     AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

(CMC), 2019 WL 1598921, at *3 (D.S.C. Apr. 15, 2019).

        Drake’s supplemental reply also asks the Court to consider the

fact that, under current case law, it is now clear that he would no

longer qualify as a career offender under U.S.S.G. § 4B1.2 (Dkt.

No. 450 at 2 (citing cases)). This raises a substantial question as

to whether the First Step Act authorizes courts to reduce sentences

based not only on the retroactive application of sections 2 and 3

of the Fair Sentencing Act, but also on subsequent changes in case

law.

        Sentence reductions under the First Step Act are governed by

18     U.S.C.     §   3582(c)(1)(B).     United   States   v.    Copple,       No.

17-cr-40011-JPG-009, 2019 WL 486440, at *2 (S.D. Ill. Fe. 7, 2019)

(concluding that the proper vehicle for a sentence reduction under

the First Step Act is § 3582(c)(1)(B), not § 3582(c)(2)). Under

this section, “court[s] may modify an imposed term of imprisonment

to the extent otherwise expressly permitted by statute or by Rule

35     of   the   Federal   Rules   of    Criminal   Procedure    .    .   .   .”

§ 3582(c)(1)(B) (emphasis added). As set forth above, the First

Step Act authorizes courts to “impose a reduced sentence as if



                                         8
USA V. DRAKE                                               1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law

111–220; 124 Stat. 2372) were in effect at the time the covered

offense was committed.” Pub. L. No. 115-015, § 404, 132 Stat. 015,

015 (2018) (emphasis added). “In other words, § 3582(c)(1)(B)

authorizes the Court to modify a term of imprisonment as permitted

by statute, and § 404(b) permits it.” United States v. Moore, No.

4:09-CR-3092, 2019 WL 3966168, at *4 (D. Neb. Aug. 22, 2019).

     The Fifth Circuit has recently concluded that, under the First

Step Act, this “is the only explicit basis stated for a change in

the sentencing.” United States v. Hegwood, 934 F.3d 414, 418 (4th

Cir. 2019). Indeed, “[i]n statutory construction, the expression of

one thing generally excludes another.” Id. (citing TRW Inc. v.

Andrews, 534 U.S. 19, 28-29 (2001)); see also Antonin Scalia &

Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 107

(2012) (explaining the canon of construction expressio unius est

exclusio alterius):

          The express back-dating only of Sections 2 and
          3 of the Fair Sentencing Act of 2010——saying
          the new sentencing will be conducted “as if”
          those two sections were in effect “at the time
          the covered offense was committed”——supports



                                9
USA V. DRAKE                                                       1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

            that Congress did not intend that other
            changes were to be made as if they too were in
            effect at the time of the offense.

Hegwood, 934 F.3d at 418. Thus, “[t]he mechanics of First Step Act

sentencing are these”: “court[s] decide on a new sentence by

placing itself in the time frame of the original sentencing,

altering the relevant legal landscape only by the changes mandated

by the 2010 Fair Sentencing Act.” Id. (emphasis added). This leads

to the inescapable conclusion that a § 3582(c)(1)(B) motion for a

sentence reduction under the First Step Act is not the proper

vehicle    to   challenge   a   previously-applied       and   subsequently-

invalidated career offender enhancement.

     Suggesting otherwise, Drake’s counsel directs the Court’s

attention to a plethora of cases and identifies United States v.

Garrett, No. 1:03-cr-00062-SEB-DML, 2019 WL 2603531 (S.D. Ind. Jun.

25, 2019) as the most instructive (Dkt. No. 442 at 19). On careful

review, however, Garrett does not answer the question presented

here,     but   addresses   whether    a   defendant’s    career    offender

enhancement     and   corresponding   guideline   range——which       was   not

affected by the retroactive application of sections 2 and 3 of the



                                      10
USA V. DRAKE                                                          1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

Fair Sentencing Act——foreclosed the possibility of a sentence

reduction. 2019 WL 2603531, at *3.

     Rejecting that conclusion, the district court explained that,

although the defendant’s guideline range did not change (because he

was still a career offender), he nevertheless was eligible for

sentencing relief because his statutory mandatory minimum sentence

had been reduced by section 2 of the Fair Sentencing Act. Id. The

Court then went on to reduce the defendant’s sentence below the

applicable     guideline        range    based    on   his    post-conviction

rehabilitation.    Id.     at     3-4.   Thus,    Garrett    stands    for    the

proposition    that   courts       may   reduce   a    defendant’s     term   of

incarceration below the applicable guideline range based on the

factors set forth in 3553(a), even though the defendant remains a

career offender under the Guidelines.

     While closer in substance, United States v. Black, 388 F.

Supp. 3d 682 (E.D. Va. 2019), is readily distinguishable. In Black,

the district court refused to reapply a career offender enhancement

when reducing a sentence under the First Step Act, not because the

career offender enhancement had been invalidated by a subsequent



                                         11
USA V. DRAKE                                                     1:07CR53-1

                         MEMORANDUM OPINION AND
                   ORDER GRANTING IN PART AND DENYING
                IN PART DEFENDANT’S MOTION FOR SENTENCE
            REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
        SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
    AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

change in the law, but because the defendant “should not have been

sentenced as a career offender under the settled law at the time of

his sentencing . . .          .” 388 F. Supp. 3d at 690 (emphasis added).

        Here, by contrast, Drake’s career offender enhancement was

properly applied at the time of his sentencing. Indeed, when it

affirmed     his     conviction    and    sentence,   the   Fourth   Circuit

unequivocally stated that “Drake qualified as a career offender and

.   .   .   the    district    court   properly   calculated   the   advisory

Guidelines range” (Dkt. No. 202 at 3).

        In United States v. Goodwyn, 596 F.3d 233 (4th Cir. 2010), the

Fourth Circuit observed that “[t]he law closely guards the finality

of criminal sentences against judicial ‘change of heart.’” 596 F.3d

at 235 (citations omitted) (quoting United States v. Layman, 116

F.3d 105, 109 (4th Cir. 1997)). “Section 3582, which governs the

imposition of federal prison sentences, embraces this principle,

providing that a court’s imposition of a term of imprisonment

‘constitutes a final judgment.’” Id. (quoting 18 U.S.C. § 3582(b)).

“This statute states that a district court ‘may not modify a term

of imprisonment once it has been imposed’ unless the Bureau of



                                         12
USA V. DRAKE                                                  1:07CR53-1

                         MEMORANDUM OPINION AND
                   ORDER GRANTING IN PART AND DENYING
                IN PART DEFENDANT’S MOTION FOR SENTENCE
            REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
        SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
    AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

Prisons moves for a reduction, the Sentencing Commission amends the

applicable    Guidelines   range,   or   another   statute   or   Rule   35

expressly permits the court to do so.” Id. (quoting § 3582(c)).

       Here, the only statutory authority to reduce Drake’s sentence

under § 3582 is under Section 404 of the First Step Act. And

Section 404, by its own terms, does not authorize courts to reduce

sentences based on subsequent changes in the law other than the

retroactive application of sections 2 and 3 of the Fair Sentencing

Act. Accordingly, “[t]he Court will not revisit [Drake]’s status as

a    career    offender    now.”    United   States    v.    Jones,      No.

3:03-CR-18-TAV-DCP, 2019 WL 3997443, at *3 (E.D. Tenn. Aug. 23,

2019); see also United States v. Conception, No. 07-10197-WGY, 2019

WL 4804780, at *3 (D. Mass. Oct. 1, 2019) (declining to revisit the

defendant’s career offender status in light of “changes to the

career offender guideline in Amendment 798” because “Section 404

does not authorize such relief”); United States v. Patterson, No.

1:06-cr-00251-MR-WCM-5, 2019 WL 3072705, *4 n.4 (W.D.N.C. July 12,

2019) (rejecting argument that the defendant is no longer a career

offender under current case law because counsel failed “to explain



                                    13
USA V. DRAKE                                             1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

how such an argument is cognizable in the context of a motion for

a reduced sentence under 18 U.S.C. § 3582(c)(1)(B)”); cf. United

States v. Jones, 533 F. App’x 338 (4th Cir. 2013) (concluding that

the defendant may not use § 3582(c)(2) to challenge his career

offender classification). And critically, leaving Drake’s career

offender enhancement in place is not a “‘fundamental defect which

inherently results in a complete miscarriage of justice’ . . . .”

United States v. Foote, 784 F.3d 931 (4th Cir. 2015) (quotation

omitted) (concluding a subsequently invalidated career offender

enhancement is not cognizable under 28 U.S.C. § 2255).

     With this in mind, the Court will consider whether it should

exercise its discretion to reduce Drake’s sentence. His mandatory

minimum sentence is 5 years, and his statutory maximum sentence is

40 years. See supra Section III.A. As a career offender under

U.S.S.G. § 4B1.2(b), Drake’s criminal history is a category VI and

his base offense level is a 34 (U.S.S.G. § 4B1.1(b)(2)). That level

is decreased by 2 levels for acceptance of responsibility (U.S.S.G.

§ 3E1.1(a)), yielding a total offense level of 32 and a guideline

range of 210 to 262 months of incarceration. As the Government has



                                14
USA V. DRAKE                                                  1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

pointed out, in 2008 the Court imposed a low-end guideline sentence

of 292 months (Dkt. No. 448 at 2). But here, a low-end guideline

sentence of 210 months would be significantly higher than Drake’s

current presidentially commuted sentence of 188 months. Id. at 3.

     Although Drake should be commended for his post-sentence

rehabilitation, the Court concludes that his request for a sentence

reduced to time served minimizes the nature and circumstances and

the severity of his offense, and, in this Court’s opinion, would

not provide just punishment or adequately deter like criminal

conduct.   See   18   U.S.C.   §§   3553(a)(1),   (2).   Absent   Drake’s

presidentially commuted sentence of 188 months, the Court would

have imposed a reduced sentence of 210 months, but finding it

unreasonable to vary further, declines to exercise its discretion

to reduce his sentence of 188 months.

     As to his request for a reduced sentence of supervised

release, after weighing the sentencing factors under § 3553(a)

against Drake’s documented post-sentencing rehabilitation and the

policy factors underlying the First Step Act, the Court concludes

that a reduction to 4 years of supervised release is reasonable



                                    15
USA V. DRAKE                                            1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

and, accordingly, REDUCES his term of supervised release from 5 to

4 years on Count One.1

                          IV. CONCLUSION

     For the reasons discussed above, the Court GRANTS IN PART AND

DENIES IN PART Drake’s motion for a sentence reduction under the

First Step Act (Dkt. No. 433), and DENIES AS MOOT his motion for

judicial notice (Dkt. No. 447).2

     It is so ORDERED.

     The Court DIRECTS the Clerk to transmit a copy of this Order


     1
       This reduction reflects that, after the Fair Sentencing Act,
§ 841(b)(1)(B)(iii) carries a four——not five——year term of
supervised release. See Crews, 385 F. Supp. 3d at 447 (observing
that, before the Fair Sentencing Act, the statutory minimum term of
supervised release for a conviction involving more than 50 grams of
cocaine base was 5 years).
     2
       The Court declines Drake’s invitation to conduct another
sentencing hearing, which the First Step Act plainly does not
require. See, e.g., United States v. Perkins, No. CR06-0114-LRR,
2019 WL 1578367, at *3 (N.D. Iowa Apr. 3, 2019) (“[A] full
resentencing is neither required nor called for.”); United States
v. Davis, No. 07-cr-2458, 2019 WL 1054554, at *4 (W.D.N.Y. Mar. 6,
2019) (“The [First Step] Act contemplates a recalculation of a
defendant’s Guidelines numbers under the Fair Sentencing Act and a
possible sentencing reduction consistent therewith, if warranted.
Nowhere does the Act expressly permit the type of plenary
resentencing or sentencing anew that [defendant] advocates.”).


                                16
USA V. DRAKE                                           1:07CR53-1

                       MEMORANDUM OPINION AND
                 ORDER GRANTING IN PART AND DENYING
              IN PART DEFENDANT’S MOTION FOR SENTENCE
          REDUCTION [DKT. NO. 433], REDUCING DEFENDANT’S
      SENTENCE PURSUANT TO THE FIRST STEP ACT, AND DENYING
  AS MOOT DEFENDANT’S MOTION FOR JUDICIAL NOTICE [DKT. NO. 447]

to Drake by certified mail, return receipt requested, and to

counsel of record by electronic means.

DATED: October 16, 2019

                                    /s/ Irene M. Keeley
                                    IRENE M. KEELEY
                                    UNITED STATES DISTRICT JUDGE




                               17
